          Case: 4:19-cv-00136-DAS Doc #: 17 Filed: 05/15/20 1 of 1 PageID #: 46




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ERIC D. JONES                                                                              PLAINTIFF

v.                                                                                No. 4:19CV136-DAS

SUPERINTENDENT MARSHELL TURNER
WARDEN TIMOTHY MORRIS
DEPUTY WARDEN LEE SIMON
HAS WILLIE KNIGHTEN
NURSE KELVIN STEWARD
JOHN/JANE DOE (PERSON WHO ISSUES MEDICAL TRANSFER SLIPS)
JOHN/JANE DOES (TRANSPORTATION OFFICERS)
DR. JUAN SANTOS
DR. TONY CASTILLO                                        DEFENDANTS


                                             JUDGMENT

        In accordance with the memorandum opinion entered this day:

     (1) The plaintiff’s claims against the following defendants are DISMISSED for failure allege
         personal involvement: Superintendent Marshal Turner, Deputy Warden Lee Simon,
         Willie Knighten, and Dr. Juan Santos;
     (2) The plaintiff’s claims against the following defendants are DISMISSED for failure to state a
         claim upon which relief could be granted: Dr. Tony Castillo, Nurse Kelvin Steward;
     (3) The plaintiff’s claims for denial of adequate medical care against the following defendants will
         PROCEED: Warden Timothy Morris (failing to address the issue when told directly about
         it and for retaliation), John or Jane Doe 1 (the person who issues medical transfer slips), and
         John or Jane Does 2 (transportation officers who refused to transport the plaintiff to medical).

        SO ORDERED, this, the 15th day of May, 2020.



                                                        /s/ David A. Sanders
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
